DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because, in paragraph [0001], U.S. Patent No. 10,285,727 is not cited as being issued from U.S. Patent Application No. 15/229,034.  
Appropriate correction is required.

Claim Objection
Claim 25 is objected to because of an informality, which can be corrected as follows:  In line 3, “and f” should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,285,727. Although the claims at issue are not identical, they are not patentably distinct from each they claim, inter alia, a catheter, comprising: a catheter body (CB) having a CB proximal-portion, a CB distal-portion, and a CB lumen, the CB distal-portion having a CB distal end, the CB proximal-portion having a distally narrowing taper, wherein the CB distal-portion extends distally from the distally narrowing taper of the CB proximal-portion, and the CB lumen extends through the CB proximal-portion and the CB distal-portion; an ultrasound transmission member (UTM) having a UTM distal end, the UTM extending longitudinally through the CB lumen, the UTM having a longitudinal taper that tapers toward the UTM distal end, and wherein the longitudinal taper tapers distally from the distally narrowing taper of the CB proximal-portion; and a distal head (DH) coupled with the UTM distal end and disposed adjacent the CB distal end. They also claim a catheter, comprising, inter alia: a catheter body having at least one CB lumen, a CB proximal-portion, a CB distal-portion, and a CB distal end, the CB proximal-portion comprising a distally narrowing taper; and an ultrasound transmission member (UTM) extending longitudinally through the at least one CB lumen, wherein a CB proximal-portion diameter is from about 0.102 cm to about 0.178 cm and a CB distal-portion diameter is from about 0.076 cm to about 0.127 cm, and a UTM 5 P-19428.US07CONCRB0248.DIV2('ON)IVCONPATENT proximal-portion diameter is from about 0.051 cm to about 0.102 cm and a UTM distal- portion diameter is from about 0.013 cm to about 0.038 cm.
Claims 28, 37, and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,285,727 in view of Chambers (7,115,134).  U.S. Patent No. 10,285,727 claim the invention substantially, but does not claim that the CB proximal-portion is stiffer than the CB distal-portion and the CB distal-portion is more flexible near the CB distal end than near the CB proximal-gh a bent, blood-vessel length having an inner diameter that is from about 2 to 5 mm, wherein the bent, blood-vessel length is about 5 cm or longer.   Chambers teaches, in fig. 1 and col. 4, line 37 to col .5, line 3; a CB (20) CB proximal-portion (24) is stiffer than the CB distal-portion (22) and the CB distal-portion is more flexible near the CB distal end than near the CB proximal-portion, or that the CB distal-portion is sufficiently flexible to pass without kinking, through a bent, blood-vessel length having an inner diameter that is from about 2 to 5 mm, wherein the bent, blood-vessel length is about 5 cm or longer.  It would have been obvious to one having ordinary skill in the art to modify the CB of U.S. Patent No. 285,727, so that it has the flexibility as claimed. Such a modification would allow the CB to traverse narrow vascular passages without kinking and/or reduced whip and windup.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nita et al. (5,267,954). Nita et al. disclose, at least in figures 1,3, and 5-7 and col. 4, line 45 to col. 6, line 62; col. 8, line 56 to col. 9, line 12; and col. 10, lines 29-61; a catheter comprising: a catheter body (CB, combination of 12a and 20) having a CB .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 32, 33, 35, 36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nita (5,267,954). Nita discloses the invention substantially as claimed. Nita discloses a catheter comprising: a catheter body (CB, 20b) having at least on CB lumen, a CB proximal-portion, a CB distal-portion, and a CB distal end, the CB proximal-portion comprising a distally narrowing taper; and an ultrasound transmission member (UTM, 24) extending longitudinally through the at least one CB lumen; a distal head (DH, 26b) coupled with a UTM distal end and disposed adjacent the CB distal end; wherein the catheter comprises a housing fixed to the CB proximal-portion such that torque applied to the housing is transmitted along the CB to the CB distal end; and wherein the CB distal-portion is sufficiently flexible to pass without kinking, through a bent, blood-vessel length having an inner diameter that is from about 2 to 5 mm, wherein the bent, blood-vessel length is about 5 cm or longer.
However, Nita does not explicitly disclose that a UTM proximal-portion diameter is from about 0.102 cm to about 0.178 cm and a UTM distal-portion diameter is from about 0.076 cm to about 0.127 cm, and a UTM proximal-portion diameter is from about 0.051 cm to about 0.102 cm and a UTM distal-portion diameter is from about 0.013 cm to about 0.038 cm; wherein a CBPP wall thickness is from about 0.007 cm to about 0.020 cm and a CB distal-portion wall thickness is from about 0.005 cm to about 0.013 cm. Nevertheless, Nita disclose that catheter components, such as the CB, UTM, and guidewire; may be configured to traverse in small anatomical structures, such as coronary arteries. Thus, it would have been a matter of obvious design choice to one having ordinary skill in the at the time the invention was made, to dimension at least the CB and UTM of Nita in view of Zhang et al., so that the catheter components are sized .
Claims 28-31 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nita (5,267,954) in view of Chambers (7,115,134).  Nita discloses the invention substantially as claimed, wherein the CB distal-portion is sufficiently flexible to pass, without kinking, through a bent, blood-vessel length having an inner diameter that is from about 2 to 5 mm, wherein the bent, blood-vessel length is about 5 cm.  However, Nita does not explicitly disclose that the CB proximal-portion is stiffer than the CB distal-portion and the CB distal-portion is more flexible near the CB distal end than near the CB proximal-portion.  Chambers teaches, in fig. 1 and col. 4, line 37 to col .5, line 3; a CB (20) CB proximal-portion (24) is stiffer than the CB distal-portion (22) and the CB distal-portion is more flexible near the CB distal end than near the CB proximal-portion. It would have been obvious to one having ordinary skill in the art to modify the CB of Nita, so that it has the flexibility as claimed. Such a modification would allow the CB to traverse narrow vascular passages without kinking and/or reduced whip and windup.
However, Nita in view of Chambers does not explicitly disclose that a UTM proximal-portion diameter is from about 0.102 cm to about 0.178 cm and a UTM distal-portion diameter is from about 0.076 cm to about 0.127cm, and a UTM proximal-portion diameter is from about 0.051 cm to about 0.102 cm and a UTM distal-portion diameter is from about 0.013 cm to about 0.038 cm; wherein a CBPP wall thickness is from about 0.007 cm to about 0.020 cm and a CB distal-portion wall thickness is from about 0.005 cm to about 0.013 cm. Nevertheless, Nita disclose that catheter components, such as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (6,159,187) teach a catheter body.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771